*658MEMORANDUM ***
Jeffrey P. Miller appeals the district court’s summary judgment affirming the Commissioner of the Social Security Administration’s order denying his application for Supplemental Security Income disability benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, and we review for substantial evidence and legal error the Administrative Law Judge’s order. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). We affirm.
We conclude that the district court did not err because substantial evidence supports the Administrative Law Judge’s finding that Miller is not disabled. See 42 U.S.C. § 1382c(a)(3); Tackett, 180 F.3d at 1098.
Miller’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.